DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/13/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claims 1, 3, 6-9, 11-13, 28-30 and 38-44 are pending, claims 1, 3, 6-9 and 11-13 are under examination.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1,3, 6-9 and 11-13  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 introduces new matter as the claim recites the limitation: "cross-linked polymer composition comprising NIPAm, TBAm, Bis and GlcNAc” There is no support in the specification for this limitation. The limitation of: "cross-linked polymer composition comprising NIPAm, TBAm, Bis and GlcNAc " was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses “cross-linked polymer comprising NIPAm, TBAm, Bis and GlcNAc” but does not describe the instantly claimed limitation.  There is no guidance in the specification to select “cross-linked polymer composition comprising NIPAm, TBAm, Bis and GlcNAc” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US20080269105) in view of Yoshikawa et al. (JP2012250168A, Google translation).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Taft et al.  teaches Formulations of drugs and crystalline side chain polymers to
provide controlled and/or sustained release drug formulations (abstract).  The polymer comprises one or more monomer including t-butylacrylamide, N-isopropylacrylamide, and 2-acrylamide-2-methyl propanesulfonic acid (page 3, [0041]). The formulation comprises at least 5% of drug (page 3, [0042]). In one embodiment, crosslinked polymer is desired (page 13, [0202]). Exemplary crosslinking monomers are ethylene glycol dimethacrylate, butylene glycol dimethacrylate, trimethylol propane triacrylate hexane diol diacrylate and the like. These crosslinking monomers are generally employed only in small amounts, e.g. less than 0.5%, or less methylene bis acrylamide (page 18, [0250, 0258]), in One embodiment, the composition is in the form of nanoparticle (page 22, [0295]). Two protein hormones having activities that are similar to insulin are termed insulin-like growth factor I (I GFI) and IGF-II. In parallel, there are two receptors, the insulin ike growth factor 1 receptor (IGFlR) and IGF2R that bind with differing affinities to insulin, IGF-I, and IGF-II. IGF2R acts as a cell surface receptor for many proteins relevant to breast cancer biology, including IGF-II. IGF2R could be targeted using sugar moieties and/or polysaccharides attached to the polymers as used by the invention (page 25, [0321]). An example of terpolymer is prepared (Figure AP2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
Yoshikawa et al. teaches a polymer having a virus-capturing ability, and particularly to a polymer compound in which a saccharide having a sulfated glucosamine skeleton is immobilized. The polymer compound can suitably capture viruses, particularly hepatitis viruses (abstract, [0029]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Taft et al.   is that Taft et al.    do not expressly teach elected polymer comprising NIPAm, TBAm, Bis and 3,4,6-S-GlcNAc. This deficiency in Taft et al.   is cured by the teachings of Yoshikawa et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taft et al., as suggested by Yoshikawa et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare terpolymer comprising NIPAm, TBAm and 2-acrylamide-2-methyl propanesulfonic acid because Taft et al. teaches polymer comprising one or more of NIPAm, TBAm and 2-acrylamide-2-methyl propanesulfonic acid, under guidance from Taft et al. teaching terpolymer (comprising three monomer), it is obvious for one of ordinary skill in the art to prepare 
One of ordinary skill in the art would have been motivated to prepare terpolymer comprising NIPAm, TBAm and 2-acrylamide-2-methyl propanesulfonic acid crosslinked with N,N'-methylene bisacrylamide because Taft et al. teaches crosslinked polymer desirable in certain embodiment and methylene bis acrylamide appearing as crosslinking agent, it is obvious for one of ordinary skill in the art to prepare terpolymer comprising NIPAm, TBAm and 2-acrylamide-2-methyl propanesulfonic acid crosslinked with N,N'-methylene bisacrylamide and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace 3,4,6S-GlcNAc  for 2-acrylamide-2-methyl propanesulfonic acid to prepare terpolymer comprising NIPAm, TBAm and 3,4,6S-GlcNAc crosslinked with N,N'-methylene bisacrylamide because 3,4,6S-GlcNAc is another monomer with sulfonic acid group and additional sugar moiety as suggested by Yoshikawa et al. Since Taft et al. teaches it is desirable to have sugar moieties attached to the polymers for certain cell surface receptor, it is obvious for one of ordinary skill in the art to replace 3,4,6S-GlcNAc  for 2-acrylamide-2-methyl propanesulfonic acid to prepare terpolymer comprising NIPAm, TBAm and 3,4,6S-GlcNAc crosslinked with N,N'-methylene bisacrylamide and produce instant claimed invention with reasonable expectation of success.
Regarding affinity to VEGF, which is regarded as inherency of prior art polymer. MPEP 2112.01, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. 
Claims 6-7, 9 and 11, it is within skill of one artisan in the art to adjust and optimize the amount of each monomer to have desirable properties through routing experimentation. MPEP 2144.05, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8, Taft et al. teaches crosslinking agent at an amount of 0.2 to 2%.
Claims 12-13, Taft et al. teaches composition comprising additional drug and in the form of nanoparticle.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
 	Applicants argue that Dong is not analogous art, Yoshikawa is non-analogous art because it is not from the same field of endeavor as the claimed invention, nor is it reasonably pertinent to the problem faced by Applicants. Yoshikawa is concerned with capturing and reducing the number of virus in liquids containing virus. In particular, Yoshikawa provides polymers comprising saccharides having a glucosamine skeleton to capture viruses such as hepatitis and HIV. For example, Yoshikawa describes the use of 3,4,6S-GlcNAc polymer to capture hepatitis C E2 protein in liquid solution. Yoshikawa' s polymer, solely composed of 3,4,6S-GlcNAc, is different in both structure and in function from the presently claimed polymer. Accordingly, Yoshikawa is from a different field of endeavor, directed to a different problem, and is non-analogous art. Citing Yoshikawa in support of a rejection under 35 U.S.C. 103 is therefore incompatible with the requirements of MPEP 2141.01 (a). With respect to Taft, Applicants disagree with the Examiner's reading of Taft teaching that "it is desirable to have sugar moieties attached to the polymers for certain cell surface receptors." Applicants submit that Taft makes no such blanket statement. In paragraph [0321], Taft explains that "IGF2R acts as a cell surface receptor for many proteins relevant to breast cancer biology," and therefore the only suggestion made by Taft is that "IGF2R could be targeted using sugar moieties" ( emphasis added). There are innumerable sugar moieties and cell surface receptors. Furthermore, the presently claimed polymer composition has affinity to a growth factor. As non-analogous art, Dong and Yoshikawa each fail to teach or suggest the specific sugar moiety, GlcNAc, for binding affinity to the specific growth factor, VEGF. Persons having skill in the art, seeking to solve the problems of detecting and 
In response to this argument: This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding that secondary references are not analogous art, it is argued that In response to applicant's argument that secondary reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dong is not relied on for the modified 103 rejection. Both Taft  and Yoshikawa direct towards disease targeting by polymeric structure, Yoshikawa et al. is relied on for teaching a polymer having a virus-capturing ability, and particularly to a polymer compound in which a saccharide having a sulfated glucosamine skeleton is immobilized (3,4,6S-GlcNAc), since Taft et al. teaches it is desirable to have sugar moieties attached to the polymers for certain cell surface receptor, it is obvious for one of ordinary skill in the art to replace 3,4,6S-GlcNAc  for 2-acrylamide-2-methyl propanesulfonic acid to prepare terpolymer comprising NIPAm, TBAm and 3,4,6S-GlcNAc crosslinked with N,N'-methylene bisacrylamide and produce instant claimed invention with reasonable expectation of success. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed. The examiner attempt to discuss potential allowable subject matter was not successful since the examiner’s voicemail to applicant’s representative resulted in no response. Applicants are encouraged to schedule an interview with the examiner to discuss how to overcome rejections and or objection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.